NO. 07-06-0130-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                               NOVEMBER 21, 2006
                         ______________________________

                             JANELL SMITH, APPELLANT

                                           V.

                    WISHBONE LAND & CATTLE CO., INC.
           AND TRIPLE S TRADE LOT, INC., AND MONTY CAROL SMITH
                  AND BOBBY DARRELL SMITH, APPELLEES
                    _________________________________

           FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

             NO. 04-01-19445; HONORABLE HAROLD PHELAN, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      In a divorce proceeding between Bobby Smith and Janell Smith, Janell Smith filed

a third party petition against Wishbone Land & Cattle Co. Inc., Triple S Trade Lot, Inc.,

Monty Carol Smith and Bobby Darrell Smith. Janell Smith filed a notice of appeal

challenging dismissal of her petition against Wishbone Land & Cattle and Triple S Trade

Lot. Her docketing statement listed only Monty Carol Smith and Bobby Darrell Smith as

appellees. Monty Carol Smith and Bobby Darrell Smith also perfected appeal from the trial
court’s judgment. Their docketing statement listed Janell Smith and Bobby Smith as

appellees.


      All these parties have joined in an agreed motion seeking voluntary dismissal of the

appeals in accordance with Rule of Appellate Procedure 42.1(a)(1). Finding the motion

complies with the requirements of Rules 6.6 and 42.1(a)(1) and that granting the motion

will not prevent any party from seeking relief to which it would otherwise be entitled, we

dismiss the appeals.


      Having disposed of the appeals at the parties’ express request, we will not entertain

a motion for rehearing and our mandate will issue forthwith.




                                                James T. Campbell
                                                    Justice




                                            2